DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This action is in reply to the communications filed on 1/29/2019.
Claims 1-20 are currently pending and have been examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/20/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2, 8-12, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,981,040 B1 to AAA in view of U.S. Patent Application No. 2019/0205965 A1 to BBB.
***Please see attached copy of AAA text for the paragraph numbers cited below.
	
Regarding Claim 1, AAA discloses a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computing instructions configured to run on the one or more processors and perform:
determining a first user who has brand affinities about a first product brand or a first product brand category by: 
retrieve online purchase histories and online browser histories of the first user from one or more databases corresponding to the first product brand and the first product brand category; ([26] web browser history file, web browser bookmarks 
analyze whether the first user has brand affinities for the first product brand or the first brand category with two binary classification models: ([43] For each node of the product model, a probability is defined that specifies the user interest in that particular product or product category.)
(a) a model one to determine an affinity to a particular first product brand; and (b) a model two to determine an affinity to a particular first product brand category; and ([43] Each level of the product model is treated distinctly. [35] For each node of the topic tree, a probability is defined that specifies the user interest in the topic. [57] The set of all product models computes a probability distribution of all of the documents in the set of documents D among the product nodes. For example, the product model in the root node in FIG. 10 estimates the posterior probabilities P(p.vertline.d), where p represents the product referred to in document d and is assigned values from the set {Consumer Electronics, Computers, Software}. [58] Each node of the product tree has an associated product feature list, which contains particular descriptive features relevant to the product or category. Fig 10 shows a product tree 
determining whether to display recommendations or promotions for the first product brand or the first product brand category to the first user based on results from the model one or the model two binary classification models; ([57] Product models are similar to topic classifiers and User Models, and are used to determine whether a document is relevant to a particular product or product category. [160] A user's online shopping experience can be personalized by making use of the user's overall product score described above, P(u.vertline.d, product described=p). Products that are of high interest to the user are suggested to him or her for purchase. Individual products within related categories are evaluated by the User Model before being suggested to the user.)
preparing machine readable instructions to display the recommendations and the promotions for the first product brand, the first product brand category, the similar product brand, or the similar product brand category to the first user; and transmitting machine readable instructions ([Claim 32] a program of instructions executable by the central computer to perform method steps) to display the recommendations and the promotions for the first product brand, the first product brand category, the similar product brand, or the similar product brand category to the first user. ([10] client 26 illustrates the product recommendation mode of Personal Web 12. The user submits a query for information about a product type, and Personal Web 12 locates the products and related information that are most relevant to the user, based on the User Model 13. [139] only the one that is most interesting to the user is displayed.)

analyze whether the first user has affinities for a similar product brand or a similar product brand category by a model three neural network to determine an affinity for the similar product brand or the similar product brand category; determining whether to display recommendations and promotions for the similar product brand or the similar product brand category to the first user based on output from the model three neural network;  AAA does disclose [144] related pages comparing a printer to other printers or pages of comparable printers of different manufacturers, which could be interpreted as similar brand categories, and [52] probabilistic clustering using neural network learning algorithms.
BBB, on the other hand, teaches analyze whether the first user has affinities for a similar product brand or a similar product brand category by a model three neural network to determine an affinity for the similar product brand or the similar product brand category; determining whether to display recommendations and promotions for the similar product brand or the similar product brand category to the first user based on output from the model three neural network;  ([0076] the customer item recommending apparatus retrieves items having feature vectors similar to the feature vectors extracted from the partial image 320 of the customer, among items corresponding to the fashion category included in the purchase tendency model 350. [0092]  The fashion item recommendation model is a model, for example, a neural network, designed to output a result of predicting whether a predetermined customer will purchase a predetermined item corresponding to a fashion category.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized 
 
Regarding Claim 2, AAA in view of BBB teaches the system of claim 1. 
AAA does not explicitly teach wherein the online purchase histories comprise purchase transactions, and wherein the online browser histories comprise histories of web browsing and histories of viewing brand specific webpages.  
BBB, on the other hand, teaches wherein the online purchase histories comprise purchase transactions, ([0018] purchase records (transactions) of the customer from the physical store purchase database [0066] The purchase records of the customer include, for example, a product, a type, a brand, a size, a quantity, and a price of a product purchased by the customer. and wherein the online browser histories comprise histories of web browsing and histories of viewing brand specific webpages.  [0080] browsing records of the corresponding customer. [0133] an image of clothing being displayed at an online shopping site [0066] purchase records include a brand [0071] non-fashion category includes a brand class)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of BBB, in order to recommend personalized products (BBB, [0002]).

Regarding Claim 8, AAA in view of BBB teaches the system of claim 1. 
AAA does not explicitly teach the model three neural network to determine an affinity for the similar product brand or the similar product brand category further comprises the first user affinity for one or more similar product brands or one or more similar product brand categories in a given product category corresponding to a first product in one or more first product categories.  
BBB, on the other hand, teaches the model three neural network to determine an affinity for the similar product brand or the similar product brand category further comprises the first user affinity for one or more similar product brands or one or more similar product brand categories in a given product category corresponding to a first product in one or more first product categories., ([0076] the customer item recommending apparatus retrieves items having feature vectors similar to the feature vectors extracted from the partial image 320 of the customer, among items corresponding to the fashion category included in the purchase tendency model 350. [0092]  The fashion item recommendation model is a model, for example, a neural network, designed to output a result of predicting whether a predetermined customer will purchase a predetermined item corresponding to a fashion category.)
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by BBB, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 

Regarding Claim 9, AAA in view of BBB teaches the system of claim 1. 
AAA discloses wherein the recommendations and the promotions for the first product brand, the first product brand category, the similar product brand, or the similar product brand category further comprises at least one of new product recommendations, new merchandise alerts, merchandise updates, stock inventory, sales, or discounts.  ([10] client 26 illustrates the product recommendation mode of Personal Web 12. The user submits a query for information about a product type, and Personal Web 12 locates the products and related information that are most relevant to the user, based on the User Model 13. [139] only the one that is most interesting to the user is displayed.)
Regarding Claim 10, AAA in view of BBB teaches the system of claim 1. 
AAA discloses wherein transmitting the machine readable instructions to display the recommendations and the promotions further comprises transmitting the machine readable instructions to display the recommendations and the promotions on a website, an app, an email, or a push notification.  ([10] client 26 illustrates the product recommendation mode of Personal Web 12. The user submits a query for information about a product type, and Personal Web 12 locates the products and related information that are most relevant to the user, based on the User Model 13. [139] only the one that is most interesting to the user is displayed. [160] A user's online shopping experience can be personalized by making use of the user's overall product score described above, P(u.vertline.d, product described=p). Products that are of high interest to the user are suggested to him or her for purchase.)



Claim 11 recites a method comprising substantially similar limitations as claim 1.  The claim is rejected under substantially similar grounds as claim 1.
Claim 12 recites a method comprising substantially similar limitations as claim 2.  The claim is rejected under substantially similar grounds as claim 2.
Claim 18 recites a method comprising substantially similar limitations as claim 8.  The claim is rejected under substantially similar grounds as claim 8.
Claim 19 recites a method comprising substantially similar limitations as claim 9.  The claim is rejected under substantially similar grounds as claim 9.
Claim 20 recites a method comprising substantially similar limitations as claim 10.  The claim is rejected under substantially similar grounds as claim 10.


Claims 3-4 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,981,040 B1 to AAA in view of U.S. Patent Application No. 2019/0205965 A1 to BBB in view of U.S. Patent No. 10,423,999 A1 to CCC.

Regarding Claim 3, AAA in view of BBB teaches the system of claim 1. 
The combination does not explicitly teach wherein the model one to determine the affinity to the particular first product brand further comprises the first user represented as: Affinity for Brand M =

    PNG
    media_image1.png
    64
    453
    media_image1.png
    Greyscale

wherein, P is for probability, B is a brand, M is a particular brand, F is a feature of the first user and FMI, FM2, FM3, ... are features related to a user for whom the brand affinity is being computed.
CCC, on the other hand, teaches [Col 11 Ln 10-23] In particular, the example information 260 corresponding to the example user reflects various affinities of the user that are determined by the PCBPS service with respect to particular products and/or product attributes—while the determined affinities illustrated in information 260 are specific to particular categories, it will be appreciated that at least some types of product attribute affinities may instead be determined in a manner that is not specific to particular categories (e.g., price-related affinities, brand-related affinities, etc.). In this example, the PCBPS service has determined affinities of the user with respect to two sub-categories in the Books category, with those being the Romance and Mystery sub-categories, as reflected in rows 261 and 262. 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by CCC, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of CCC, in order to sort products categories in a personalized manner (CCC, [Col 1 Ln 8-10]).

Regarding Claim 4, AAA in view of BBB teaches the system of claim 1. 
The combination does not explicitly teach wherein the model two to determine the affinity to the particular first product brand category further comprises a binary classification model similar to the model one except that positive labels for the binary classification model uses only affinity to a brand for a given brand category while treating other brands as negative labels, wherein the first user can be represented as: Affinity for Brand M (Category A)

    PNG
    media_image2.png
    59
    640
    media_image2.png
    Greyscale

wherein A is a brand category comprising a category or a SKU; B is a brand, M is a particular brand, F is a feature of the first user and FMI, FM2, FM3, ... are features related to a user for whom the brand affinity is being computed.
CCC, on the other hand, teaches [Col 17 Ln 39-47] Furthermore, such types of user activities may be used to determine user affinities for a product attribute even if they are not used to determine a user affinity for a particular product—for example, if a user purchases multiple products of a particular brand, a determined user affinity for that brand may be identified and used to rank other products from that brand highly (ranking products of a brand highly is interpreted as a positive label of a binary classification model), while affinities of the user for the individual products purchased may not be identified and used in at least some embodiments. (Col 16 Ln 33-38) it will be appreciated that negative affinities may similarly in at least some embodiments be determined and used in which a user has a negative interest (a negative affinity in a particular brand is interpreted as a negative label) in (e.g., a dislike of) a particular product, whether instead of or in addition to positive affinities.)

Claim 13 recites a method comprising substantially similar limitations as claim 3.  The claim is rejected under substantially similar grounds as claim 3.
Claim 14 recites a method comprising substantially similar limitations as claim 4.  The claim is rejected under substantially similar grounds as claim 4.


Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,981,040 B1 to AAA in view of U.S. Patent Application No. 2019/0205965 A1 to BBB in view of U.S. Patent Application No. 2015/0193685 A1 to DDD.

Regarding Claim 5, AAA in view of BBB teaches the system of claim 1. 
AAA discloses wherein analyze whether the first user has brand affinities for the first product brand or the first product brand category with two binary classification models further comprises: a given vector of features for the first user to classify whether the first user has an affinity for a given brand; ([5] The user is represented as a vector of the most informative words  and running models trained to derive affinity to the given brand in a given product brand category. ([35] For each node of the topic tree, a probability is defined that specifies the user interest in the topic. [57] The set of all product models computes a probability distribution of all of the documents in the set of documents D among the product nodes. For example, the product model in the root node in FIG. 10 estimates the posterior probabilities P(p.vertline.d), where p represents the product referred to in document d and is assigned values from the set {Consumer Electronics, Computers, Software}. [58] Each node of the product tree has an associated product feature list, which contains particular descriptive features relevant to the product or category. Fig 10 shows a product tree where the “digital cameras” node is a product brand category and its child node “Kodak DC280 Zoom” represents a first product brand)
The combination does not explicitly teach multiple regression models.
DDD, on the other hand, teaches [Claim 11] training, via a processor, multiple classifier or regression models, the multiple classifier or regression models each predict a respective community interest prediction.
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by DDD, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of 
Claim 15 recites a method comprising substantially similar limitations as claim 5.  The claim is rejected under substantially similar grounds as claim 5.


Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,981,040 B1 to AAA in view of U.S. Patent Application No. 2019/0205965 A1 to BBB in view of U.S. Patent Application No. 2019/0138616 A1 to EEE.

Regarding Claim 6, AAA in view of BBB teaches the system of claim 1. 
The combination does not explicitly teach wherein analyze whether the first user has affinities for a similar product brand or a similar product brand category by a model three neural network further comprises a cosine similarity model to identify top K brands for which the first user has an affinity out of all brands, where the top K brands can be controlled through thresholds determined by the first user, as expressed:  
    PNG
    media_image3.png
    55
    348
    media_image3.png
    Greyscale
  where i is an item, w is for a word, ml and m2 represent any two brands, wm/ and wm2 are vector representations of the brands, ml and m2, respectively; wmi,i and wm2,i represent i-th dimension of the vectors wmi and wm'i, respectively; and I wmI|| and |wm21I are normalizations of the vectors wm, and wmi2', respectively, wherein two product vectors are multiplied together to derive similarity between the two brands, ml and m2.

It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by EEE, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of EEE, in order to provide an appropriate product recommendation (EEE, [0018]).
Claim 16 recites a method comprising substantially similar limitations as claim 6.  The claim is rejected under substantially similar grounds as claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,981,040 B1 to AAA in view of U.S. Patent Application No. 2019/0205965 A1 to BBB in view of U.S. Patent Application No. 2018/0268025 A1 to FFF.

Regarding Claim 7, AAA in view of BBB teaches the system of claim 1. 
The combination does not explicitly teach wherein the model three neural network further comprises: identification of similar brands by a neural network model with item attributes and first user features comprising co-bought, co-clicked, and co-viewed brands to obtain latent vector representation of product brands; extracting the product brands from the online purchase histories or online browser histories of the first user, wherein the product brands are treated as words in a sentence as part of the neural network model; and generating word embedding from the sentence to infer latent features to find product similarities..
FFF, on the other hand, teaches [0017] Vectors may be produced by either learning on the database itself or using external text, or vector sources. In the relational database context, one way of generating vectors is to apply the word embedding method to a token sequence generated from the database: each row would correspond to a sentence and a relation would correspond to a document. Thus, vectors enable a dual view of the data: relational and (meaningful) text. Word embedding then may extract latent semantic information in terms of word associations and co-occurrences and encode it in word vectors. Thus, the vectors capture first inter- and intra-attribute relationships within a row (sentence) and then aggregate these relationships across the document to compute the collective semantic relationships. The encoded semantic information then may be used in querying the database. Some embodiments of the present invention integrate word embedding techniques and capabilities into traditional database systems. [0025] The word vectors capture latent inter/intra-attribute relationships from a relational table or database and provide a unified representation of multi-modal relational data. Two words can be considered semantically similar (i.e. have similar meaning) if their word vectors are close in the vector 
It would have been obvious to one of ordinary skill in the art to include in the system, as taught by AAA, the features as taught by FFF, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify AAA, to include the teachings of FFF, in order to suggest alternative item similar to a given item (FFF, [0054]).
Claim 17 recites a method comprising substantially similar limitations as claim 7.  The claim is rejected under substantially similar grounds as claim 7.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Therese Kringen whose telephone number is (571)270-0159.  The examiner can normally be reached on M-F: 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571)272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE T KRINGEN/Examiner, Art Unit 3625